Citation Nr: 1549452	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  05-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of right shoulder injury.

2.  Entitlement to service connection for the residuals of left shoulder injury.

3.  Entitlement to service connection for the residuals of right ankle injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969; and he is a Vietnam War veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A copy of the transcript has been associated with the record.

In May 2011 the Board remanded the issues of service connection bilateral shoulder disorders and a right ankle disorder for further development.  The Board also took jurisdiction over, and remanded for further development, the issue of entitlement to TDIU.  Unfortunately, additional action is needed with regard to all issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2011 remand directives, the Veteran was afforded a VA examination in June 2015 with regard to his claims for service connection for bilateral shoulder and right ankle disorders, and the examiner provided an opinion as to a nexus to service.  Unfortunately, the examiner did not address the Veteran's assertion of bilateral shoulder and right ankle pain since a 1969 motor vehicle accident and he based his opinion on the absence of corroborative medical evidence after that in-service event.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (providing that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the appellant's current disability and his military service).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The case must therefore be sent back for compliance with the Board's 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

On remand another attempt should be made to obtain the Veteran's 1980s era Workers' Compensation records (see 38 C.F.R. § 3.159(c)(1); and the Veteran's VA shoulder treatment records must be associated with the claims file; as instructed by the Board in its 2011 remand.  The issue of entitlement to TDIU must also be referred to the Director of Compensation and Pension for extra-schedular consideration under 38 C.F.R. § 4.16(b), as previously directed.  Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's Workers' Compensation records compiled during the 1980's, and associate the Veteran's VA medical records showing recent treatment for the Veteran's shoulders with the claims file.  

If no records are found the Veteran must be informed and the claims file documented accordingly.

2.  Return the Veteran's claims file to the June 2015 VA examiner for an amended opinion.  The examiner is specifically requested to consider the Veteran's report of ongoing pain and swelling since service in formulating the opinion.  

If the etiology of his right ankle and right and left shoulder disorders is attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed. If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  Refer the issue of entitlement to TDIU to the Director of Compensation & Pension for extra-schedular consideration under 38 C.F.R. § 4.16(b).

4.  After completion of the above actions, re-adjudicate the claims for service connection for a left shoulder disorder, a right shoulder disorder, a right ankle disorder, and TDIU.  If any of these claims remains denied, issue a supplemental statement of the case and, after allowing the Veteran an opportunity to respond, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

